 Case 1:17-cv-00553-MN Document 91 Filed 02/14/19 Page 1 of 3 PageID #: 3643




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 IN RE AMTRUST FINANCIAL SERVICES,
                                                    C.A. No. 1:17-CV-00553-MN
 INC. DERIVATIVE LITIGATION


               STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

       WHEREAS, on December 11, 2017, Plaintiffs City of Lauderhill Police Officers’

Retirement Plan, Pompano Beach Police & Firefighters’ Retirement System, and West Palm Beach

Police Pension Fund (collectively, “Plaintiffs”) filed a Verified Second Amended Stockholder

Derivative Complaint (D.I. 53) in the above-syled matter (the “Action”) on behalf of nominal

defendant AmTrust Financial Services, Inc. (“AmTrust”) against certain current and former

directors and officers of AmTrust;

       WHEREAS, on November 29, 2018, a merger closed between AmTrust and Evergreen

Merger Sub, Inc., by which AmTrust ceased to be a public company and became a wholly-owned

subsidiary of Evergreen Parent, L.P. (the “Merger”);

       WHEREAS, as a result of the Merger, on January 17, 2019, Plaintiffs filed a Motion to

Stay (the “Motion to Stay,” D.I. 80) the Action pending resolution of motions to dismiss in In re

AmTrust Financial Services, Inc. Stockholder Litigation, C.A. No. 2018-0396-AGB (the

“Chancery Action”) or further order of this Court, which Motion to Stay was opposed by

Defendants on January 31, 2019 (D.I. 86);

       WHEREAS, on February 1, 2019, Defendants filed a Motion to Dismiss The Verified

Second Amended Stockholder Derivative Complaint For Lack Of Standing (D.I. 88);

       WHEREAS, Plaintiffs are no longer stockholders of AmTrust after closing of the Merger,

and therefore lack standing to proceed with the Action because it asserts only derivative claims;



                                                1
 Case 1:17-cv-00553-MN Document 91 Filed 02/14/19 Page 2 of 3 PageID #: 3644




       WHEREAS, Plaintiffs have decided to dismiss the Action and to pursue direct claims

relating to the Merger in the Chancery Action;

       WHEREAS, Fed. R. Civ. P. 23.1(c) provides that “[n]otice of a proposed settlement,

voluntary dismissal, or compromise must be given to shareholders or members in the manner that

the court orders,” but “it is clear that when the dismissal … results from a jurisdictional defect, or

is ordered because the claim has become moot, the notice requirement of the rule is not applicable,”

Wright & Miller, 7C FEDERAL PRACTICE AND PROCEDURE CIV. § 1839 (3d ed.); see also Weiss v.

SCM Corp., 1986 WL 7782, at *1-*2 (S.D.N.Y. July 9, 1986) (where stockholder plaintiffs lost

standing to bring derivative claims as a result of a transaction, “no notice of dismissal is required”);

BTZ, Inc. v. National Intergroup, Inc., 1993 WL 133211, at *4 (Del. Ch. Apr. 7, 1993) (“no notice

to the class or the shareholders is necessary” where derivative and class action claims were

dismissed for mootness);

       WHEREAS, as a result of the Merger, AmTrust no longer has any public holders of its

common stock, all of which is now held by Evergreen Parent, L.P., which has received notice of

this stipulation of dismissal and has conveyed to the undersigned through counsel that it consents

to the dismissal of this Action and waives any and all provisions for formal notice as may be

required under Federal Rule of Civil Procedure 23.1;

       WHEREAS, no compensation in any form has passed directly or indirectly from any of the

Defendants to Plaintiffs or Plaintiffs’ attorneys and no promise to give any such compensation has

been made;

       IT IS HEREBY STIPULATED AND AGREED by the parties, through their undersigned

counsel and subject to the approval of the Court, that the Action shall be dismissed.




                                                   2
 Case 1:17-cv-00553-MN Document 91 Filed 02/14/19 Page 3 of 3 PageID #: 3645




SO STIPULATED AMONG COUNSEL:

DATED: February 14, 2019



  /s/ Michael J. Barry                     /s/ Michael A. Barlow
GRANT & EISENHOFER P.A.                   ABRAMS & BAYLISS LLP
Jay W. Eisenhofer (Bar No. 2864)          Kevin G. Abrams (Bar No. 2375)
jeisenhofer@gelaw.com                     abrams@abramsbayliss.com
Michael J. Barry (Bar No. 4368)           Michael A. Barlow (Bar. No. 3928)
mbarry@gelaw.com                          barlow@abramsbayliss.com
Kyle J. McGee (Bar No. 5558)              Matthew L. Miller (Bar No. 5837)
kmcgee@gelaw.com                          miller@abramsbayliss.com
123 Justison Street                       April M. Kirby (Bar No. 6152)
Wilmington, Delaware 19801                kirby@abramsbayliss.com
Tel.: (302) 622-7000                      20 Montchanin Road; Suite 200
                                          Wilmington, Delaware 19807
Counsel for Plaintiffs                    Tel.: (302) 778-1000

                                          Counsel for Defendants




PURSUANT TO STIPULATION, IT IS SO ORDERED.

Dated: ______________, 2019.

                                                 _______________________________
                                                   HON. MARYELLEN NOREIKA
                                                       U.S. DISTRICT JUDGE




                                      3
